Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 1 of 15




                                                                 Exhibit 1
               Exhibit 1
          Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 2 of 15
                      Merrimack County Sheriffs Office
                                 ROBERT P. KRIEGER
                                333 Daniel Webster Hwy
                                 Boscawen, NH 03303
                                 Phone: 603-796-6600




US FOODS, INC.
10 FERRY ST 313
CONCORD, NH 03301




                         AFFIDAVIT OF SERVICE




    MERRIMACK, SS                                               6/11/20



    I, DEPUTY GLENN E LARAMIE JR, on this date at tb:o L, a.m./p.m.,
summoned the within named defendant US FOODS, INC. as within commanded, by
leaving at the office of Registered Agent Corporation Service Company, 10
Ferry Street, Suite 313, Concord, said County and State of New Hampshire,
its true and lawful agent for service of process under and by virtue of
Chapter 293-A New Hampshire RSA, as amended, a true and attested copy of
this Summons and Complaint.


FEES

       Service    $25.00
       Postage      1.00
       Travel      15.00

TOTAL              $41.00




                                           — DEPUTY GL            LARAMIE JR
                                           Merrimack Cou:       Sh iff's Office



                                                  ATrIde C®gy


                                                     Deputy
                 Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 3 of 15


                               THE STATE OF NEW HAMPSHIRE
                                            JUDICIAL BRANCH
                                               SUPERIOR COURT
Rockingham Superior Court                                                                      Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258                                                      TTY/TDD Relay: (800) 735-2964
Kingston NH 03848-1258                                                                        http://www.courts.state.nh.us


                                    SUMMONS IN A CIVIL ACTION



Case Name:             Ralph Trull v US Foods, Inc.
Case Number:           218-2020-CV-00564

Date Complaint Filed: May 04, 2020
A Complaint has been filed against US Foods, Inc.            in   this Court. A copy of the Complaint is attached.

The Court ORDERS that ON OR BEFORE:
June 21, 2020         Ralph Trull shall have this Summons and the attached Complaint served
                      upon US Foods, Inc. by in hand or by leaving a copy at his/her abode, or
                      by such other service as is allowed by law.
July 12, 2020                  Ralph Trull shall electronically file the return(s) of service with this Court.
                               Failure to do so may result in this action being dismissed without further
                               notice.
30 days after Defendant        US Foods, Inc. must electronically file an Appearance and Answer or
is served                      other responsive pleading form with this Court. A copy of the Appearance
                               and Answer or other responsive pleading must be sent electronically to
                               the party/parties listed below.

Notice to US Foods, Inc.: If you do not comply with these requirements you will be considered in
default and the Court may issue orders that affect you without your input.
Send copies to:
 Ellen Purcell, ESQ                        Purcell Law Office PLLC 1 New Hampshire Ave Ste 125
                                           Portsmouth NH 03801
  US Foods, Inc.                           100 Ledge Road Seabrook NH 03874
  Human Rights, New                        2 Industrial Park Drive Concord NH 03301
  Hampshire Commission
                                                                  BY ORDER OF THE COURT

May 07, 2020                                                      Jennifer M. Haggar
                                                                  Clerk of Court
(126921)




NHJB-2678-Se (07/01/2018)         This is a Service Document For Case: 218-2020-CV-00564
                                                 Rockingham Superior Court
                                                      5/7/2020 12:25 PM
                  Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 4 of 15



                               THE STATE OF NEW HAMPSHIRE
                                          JUDICIAL BRANCH
                                            SUPERIOR COURT
Rockingham Superior Court                                                        Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258                                        TTY/TDD Relay: (800) 735-2964
Kingston NH 03848-1258                                                          http://www.courts.state.nh.us


                                       NOTICE TO DEFENDANT
Case Name:                  Ralph Trull v US Foods, Inc.
Case Number:                218-2020-CV-00564
You have been served with a Complaint which serves as notice that this legal action has been filed
against you in the Rockingham Superior Court. Review the Complaint to see the basis for the
Plaintiff's claim.
Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.
       1. Complete the registration/log in process. Click Register and follow the prompts.
        2. After you register, click Start Now. Select Rockingham Superior Court as the location.
         3. Select "I am filing into an existing case". Enter 218-2020-CV-00564 and click Next.
        4. When you find the case, click on the link and follow the instructions on the screen. On the
           "What would you like to file?" screen, select "File a Response to Civil Complaint". Follow
           the instructions to complete your filing.
        5. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.
A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court's website: www.courts.state.nh.us.
Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.


If you have questions regarding this process, please contact the court at 1-855-212-1234.




NHJB-2678-Se (07/01/2018)
          Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 5 of 15                                               Filed
                                                                                               File Date: 5/4/2020 11:23 PM
                                                                                               Rockingham Superior Court
                                                                                                          E-Filed Document




                                  STATE OF NEW HAMPSHIRE
ROCKINGHAM, SS.                                                                     SUPERIOR COURT


                                           Ralph Trull
                                      161 Saco Ave, Unit 214
                                   Old Orchard Beach, ME 04064

                                                     V.


                                            US Foods, Inc.
                                           100 Ledge Road
                                         Seabrook, NH 03874


                                                  218-2020-CV-00564
                                    Docket #:


                                             COMPLAINT

          NOW COMES Ralph Trull, plaintiff, by and through his attorney, Purcell Law Office,

PLLC, and complains against US Foods, Inc., saying as follows:



                                          INTRODUCTION

                         PLAINTIFF REQUESTS A TRIAL BY JURY

                 This is an action for all damages allowed by law caused by defendant's

discriminatory, retaliatory termination of plaintiff in violation of the statutory laws of the State of

New Hampshire, particularly for age and disability discrimination in violation of NH RSA 354-

A, the federal law against age and disability discrimination, the Age Discrimination in

Employment Act (ADEA), 29 U.S.C. § 621 et seq. and the Americans with Disabilities Act, 42

USC §12101, et seq., as ainended (ADAAA, collectively referred to as ADA), and in violation of

plaintiff's rights under the Family and Medical Leave Act of 1993 (FMLA), 29 U.S.C. §§ 2601

et seq.

                                                     1

                           This is a Service Document For Case: 218-2020-CV-00564
                                           Rockingham Superior Court
                                               5/7/2020 12:25 PM
       Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 6 of 15




                                            PARTIES

       2.      Plaintiff Ralph Trull resides at 161 Saco Avenue, Unit 214, Old Orchard Beach,

County of York, Maine.

       3.      Plaintiff was sixty-three years old when the defendant terminated his employment

on Apri125, 2017.

       4.      Defendant US Foods, Inc. (US Foods) is a corporation duly organized and

existing under the laws of the state of Delaware. Defendant is qualified to do business in New

Hampshire. Its registered agent in New Hampshire is Corporation Service Company, 10 Ferry

Street, Suite 313, Concord, NH 03301.

       5.      Defendant is responsible for the actions of its employees, under the theories of

vicarious liability and/or respondeat superior.

       6.      Defendant is believed to have at least 500 or more employees; and, therefore

qualifies as a covered employer for purposes of the ADEA, ADA, and FMLA.

                                .TURISDICTION AND VENUE

       7.      Jurisdiction and venue are proper as Mr. Trull worked for Defendant at its

Seabrook, Rockingham County, New Hampshire location and the alleged acts giving rise to this

complaint arose here.

       8.      On or about October 17, 2017, Mr. Trull filed a timely Charge of Discrimination

with the NH Commission for Human Rights, which was forwarded to the US Equal Employment

Opportunity Commission ("EEOC") for filing, as Charge 16D-2018-00018. Mr. Trull requested

and the EEOC issued a Dismissal and Notice of Rights on April 30, 2020. This Complaint is

filed within 90 days of receipt of the Dismissal and Notice of Rights.




                                                  2
       Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 7 of 15




                                   STATEMENT OF FACTS

       9.      Mr. Trull began employment with US Foods as a transportation supervisor in

August 2005.

       10.     Mr. Trull was terminated on April 25, 2017.

       11.     At all times throughout Mr. Trull's employment as transportation supervisor, he

perfonned his job consistent with defendant's reasonable expectations.

       12.     In January 2012 Mr. Trull was diagnosed with diabetes. In March 2013 Mr. Trull

was diagnosed with obstructive sleep apnea. Mr. Trull suffered a heart attack in November

2013. In February 2014 Mr. Trull was diagnosed with chronic atrial fibrillation, and he was

diagnosed with congestive heart failure in 2015 and 2016.

       13.     Mr. Trull's diagnoses were at all times "a serious medical condition" as that term

is defined under the Family Medical Leave Act and constituted disabilities under the ADA.

        14.    At all relevant times, Mr. Trull was one of two transportation supervisors at the

US Foods location where he was employed. The transportation supervisors reported to a single

transportation manager.

       15.     On or around Apri12016 the transportation manager Wayne Johnson made a

lateral transfer to warehouse manager.

       16.     The Vice President of Operations, Wayne Evans, wanted Mr. Trull to apply for

the open transportation manager position.

       17.      After Mr. Trull applied, Mr. Evans let him know that he and an individual from

another location that applied, Michael Rossignol, were under consideration for the job.

       18.     On or about April 4, 2016 Mr. Trull emailed Mr. Evans and withdrew his

application for the position.



                                                3
       Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 8 of 15




       19.     He indicated his willingness to fill in as needed until the position was filled, since

lie had covered the position in the past during Mr. Johnson's military deployments.

       20.     Mr. Evans was disappointed and spoke to Mr. Trull in person, telling him he was

the frontrunner for the position.

       21.     Mr. Trull confided that he wasn't sure he could give the position all the time and

attention he believed was needed because of his multiple medical diagnoses in prior years,

medical conditions that US Foods, and Mr. Evan specifically, were aware of.

       22.     Mr. Rossignol was hired as transportation manager in April 2016.

       23.     On information and belief, 1VIr. Rossignol was under 40 years of age. Mr. Trull

was 62 years old at that time.

       24.     Sometime after Mr. Rossignol was hired and became Mr. Trull's manager, Mr.

Rossignol told Mr. Trull that his understanding of Department of Transportation (DOT)

regulations was as antiquated or as obsolete as he was.

       25.     On a regular basis, Mr. Trull had to either leave early or come in a bit later in

order to have bloodwork done related to atrial fibrillation and the medicine he took to treat his

condition.

       26.     Mr. Rossignol, Mr. Evans, and the director of operations for the Seabrook facility

at the time, Michael Marsh, were all aware of this.

       27.     They told Mr. Trull that it was acceptable to do this.

       28.     Mr. Trull asked Mr. Rossignol if he was entitled to this time under the Family

Medical Leave Act (FMLA) and if he should be submitting medical notes and documenting the

time with human resources, but Mr. Rossignol told him not to worry, that "things are different

for management."



                                                 4
         Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 9 of 15




         29.   Mr. Trull was surprised to hear that, as he had taken FMLA leave for serious

health conditions in the past while employed at US Foods, but he deferred to Mr. Rossignol.

         30.   Both Mr. Rossignol aiid Mr. Evans told Mr. Trull he did not need to worry about

the time, nor did he need to report the reason and necessity for it, as long as there was coverage

for him and he made the time up.

         31.   In approximately November 2016 Mr. Trull was hospitalized for two weeks for

congestive heart failure.

         32.   US Foods did not provide Mr. Trull with the company's FMLA policy, nor did it

provide him with statutorily required written notices of his eligibility, rights, and responsibilities

under the FMLA.

         33.   Mr. Trull provided a note from his doctor for his two week absence and releasing

him to work.

         34.   On December 15, 2016, around thirty days from his return to work for his serious

health condition, Mr. Rossignol placed Mr. Trull on a 90-day performance improvement plan

(PIP).

         35.   One of the performance expectations Mr. Trull was purportedly not meeting was

"Attendance failure to work a complete shift by leaving early or coming in late."

         36.   Mr. Trull typically worked up to 70 hours a week, up to 14 hour shifts.

         37.   The PIP provided that Mr. Trull and his manager would have weekly discussions,

beginning December 20, 2016, to measure Mr. Trull's progress and if necessary, set new goals.

         38.   At this time, Mr. Rossignol told Mr. Trull his employees would not come to liim

"because he could not remember anything," implying Mr. Trull's age and/or disability was

incapacitating him so some degree.



                                                  E
       Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 10 of 15




       39.     Mr. Rossignol did not have weekly discussions with Mr. Trull regarding his

performance.

        40.    Mr. Rossignol did not discuss the PIP with Mr. Trull until two months later,

February 17, 2017.

       41.     The documentation of this discussion notes some improvement, and indicates bi-

weekly discussions between Mr. Trull and Mr. Rossignol will occur, starting February 24, 2027.

       42.     Bi-weekly discussions did not begin February 24, 2007.

       43.     Instead, on March 14, 2017, Mr. Rossignol extended Mr. Trull's PIP an additional

30 days, and indicated the bi-weekly discussions that had not occurred would somehow

"continue."

       44.     In March 2017 Mr. Trull was kept out of work for a week by his doctor related to

a serious health condition.

       45.     US Foods did not provide Mr. Trull with the company's FMLA policy, nor did it

provide him with statutorily required written notices of his eligibility, rights, and responsibilities

under the FMLA.

       46.     Mr. Trull provided a note from his doctor for his one week absence and releasing

him to work.

       47.     On April 25, 2017 Mr. Trull was summoned to human resources where he met

with Carolyn Colberg and Mr. Rossignol.

       48.     Mr. Rossignol said that Mr. Trull was terminated effective immediately for

falsifying a record over 30 days earlier, a charge Mr. Trull denied.

       49.     Mr. Rossignol told Mr. Trull that the investigation was complete, and even if he

did not discharge Mr. Trull for falsifying a record, he would terminate him for other, unspecified



                                                  0
       Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 11 of 15




reasons.

           50.   Mr. Trull was not provided an opportunity to participate in the "completed"

investigation of his alleged actions.

           51.   Record falsification was a pretext for discharging Mr. Trull.

           52.   Mr. Rossignol terminated Mr. Trull because of his age, so that he could be

replaced with a younger person.

           53.   Mr. Rossignol terminated Mr. Trull because he needed an accommodation of

leave for his disability-based absences and needed to arrive late and leave early for routine

testing.

           54.   In willful and reckless disregard for his rights under the FMLA, US Foods

retaliated against Mr. Trull by placing him on a PIP because he required disability related and

FMLA protected absences and a schedule modification, and by terminating him for taking

FMLA protected leave.

           55.   The recitation of facts herein are by way of example only, and not all inclusive.

                                             COUNTI
                                        VIOLATION OF ADEA
                                        29 USC §623(a)(1) et seq.

           56.   Mr. Trull incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein, and further states as follows:

           57.   It is illegal under the ADEA for an employer "to discharge any individual or

otherwise discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual's age." 29 USC §623(a)(1).

           58.   US Foods violated Mr. Trull's right against discrimination based on age when it

treated him as described, calling his understanding of the DOT rules as antiquated and obsolete



                                                   7
       Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 12 of 15




 as he is, and terminating him on account of his age.

       59.     Mr. Trull claims all damages as allowed by law, and all equitable relief to which

he may be entitled.

                                    COUNT II
               AGE DISCRIMINATION IN YIOLATION OF NH RSA 354-A et seq.

       60.     Mr. Trull incorporates each and every allegation elsewhere in the Complaint as if

 fully set forth herein, and further states as follows:

       61.     US Foods violated Mr. Trull's right against discrimination based on age, contrary

to NH RSA 354-A et seq. when it treated him as described, calling his understanding of the

DOT rules as antiquated and obsolete as he is, and terminating him on account of his age.

       62.     Mr. Trull claims all damages as allowed by law, and all equitable relief to which

he may be entitled.

                                          COUNT III
                              DISABILITY DISCRIMINATION
                             ADA/ADAAA, 42 U.S.C. §12112 (a-b); § 12203

       63,     Mr. Trull incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein, and further states as follows:

       64.     Mr. Trull is a person with a disability within the meaning of 42 U.S.C. § 12102.

       65.     Mr. Trull requested an accommodation of his disability, the ability to adjust his

start and end times in order to have blood drawn and monitor his medical condition.

The defendant ostensibly granted Mr. Trull's request but later retaliated against him by placing

him on a PIP and eventually terminating him in violation of 42 U.S.0 § 12203 and in violation of

42 U.S.0 § 12112(a-b).

      66.     Mr. Trull claims all damages as allowed by law, and all equitable relief to which
he may be entitled.
         Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 13 of 15




                                   COUNT VI
                 DISABILITY DISCRIMINATION IN VIOLATION OF NH
                                RSA 354-A:7, VII(a))

         67.   Mr. Trull incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein, and further states as follows:

         68.   Mr. Trull notified his employer of his disability and that as a result of his

disability he had to have flexibility in his scheduled start and end of his shift to attend blood

draws.

         69.   Mr. Trull requested a reasonable accommodation flexibility in scheduled start and

end of his shift do receive medical monitoring.

         70.    Defendant intentionally, with malice and recicless indifference, gave the

permission to do so, but then retaliated by placing Mr. Trull on a PIP and eventually terminating

him because he required flexibility and at times time off to attend medical appointments and

hospitalizations. Such actions constitute unlawful discrimination and had the effect of depriving

Plaintiff of equal employment opportunities and otherwise adversely affecting her status as an

employee.

         71.   Mr. Trull claims all damages as allowed by law, and all equitable relief to which

he may be entitled.

                                   COUNT V
         VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT (RETALIATION)


         72.   Mr. Trull incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein, and further states as follows:

         73.   At the time he was terminated, Mr, Trull worlced for US Foods for at least 12

months.


                                                  .,
                                                  ~
       Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 14 of 15




       74.      He had worked at least 1,250 hours in the twelve months before his termination

and before he was placed on a PIP.


       75.      US Foods employed more than fifty employees at the location where Mr. Trull

worked when he was employed.

       76.      Mr. Trull provided notice to the defendant that he was suffering with a number of

serious health conditions, that he was receiving continuing treatment, and that at times he needed

time off to recover, and at others he needed a flexible start time so that he could have blood

drawn and monitored.

       77.      US Foods retaliated against Mr Trull for exercising his right to take protected

leave by imposing a performance improvement plan (PIP) on him shortly after he returned from

taking leave.

       78.      The defendaiit retaliated against Mr. Trull by firing him for taking what should

have been FMLA protected intermittent absences, and for taking what should have been FMLA

leave when he was hospitalized.

       79.      The defendant acted in willful and reckless disregard for Mr. Trull's rights under

the FMLA

       WHEREFORE, plaintiff prays that the Honorable Court and/or jury order the following:

       A.       Back wages, together with lost fringe benefits, including increased retirement

benefits, lost long term disability insurance, which plaintiff would have earned had he not been

terminated;

       B.       Future wages, fringe benefits, loss of earning capacity and other benefits;

       C.       Reasonable attorney fees, interest and costs;

       D.       Enhanced compensatory damages, liquidated damages and double damages;



                                                 10
      Case 1:20-cv-00763-LM Document 1-1 Filed 07/13/20 Page 15 of 15




      E.     Liberal compensatory damages;

      F.     Reinstatement;

      G.     An amount to be awarded by the Court to make up for any adverse tax

consequences due to any judgment or award;

      H.     All available pre-judgment and post judgment interest;

      I.     All equitable relief which may be available;

      J.     All other damages as set forth herein and/or as allowed by law; and,

      K.     Such other and further relief as may be deemed just and proper.



                                                  Respectfully submitted,

                                           RALPH TRULL, PLAINTIFF
                                               By His Attorney

DATED: May 4, 2020                         BY: /s/ Ellen Purcell
                                                  Ellen Purcell, Esq.
                                                  Bar No.: 15880
                                                  Purcell Law Office, PLLC
                                                  One New Hampshire Ave., Ste. 125
                                                  Portsmouth, New Hampshire 03801
                                                  (603) 516-0333
                                                  epurcell@purcelllawnh.com




                                             11
